                          IN THE UNITED STATES COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


VEOLIA ENERGY PHILADELPHIA, INC.,                           :
              Plaintiff,                                    :
                                                            :
              v.                                            :    CIVIL ACTION NO. 18-2529
                                                            :
FLOWSERVE US, INC.,                                         :
               Defendant.                                   :

                                            ORDER

       AND NOW, this 30th day of April 2019, upon consideration of Defendant Flowserve
US, Inc.’s Motion to Dismiss Veolia Energy Philadelphia Inc.’s Complaint [Doc. No. 9] and the
response and reply thereto, it is hereby ORDERED that Defendant’s Motion to Dismiss is
GRANTED in part and DENIED in part as follows:
          1. Count II of Plaintiff’s Complaint is DISMISSED with prejudice as a separate
              cause of action, but the Complaint shall retain the pertinent allegations within
              Count II to support Plaintiff’s prayer for relief for punitive damages;
          2. Plaintiff’s claims for express warranty in Counts IV and VI are DISMISSED
              without prejudice and with leave to amend the Complaint so as to allege a
              violation of an express warranty. If Plaintiff seeks to amend the complaint, it must
              do so by May 22, 2019;
          3. Defendant’s motion is DENIED in all other respects;
          4. If Plaintiff does not file an amended complaint by May 22, 2019, Defendant shall
              file its answer to the Complaint [Doc. No. 1] by June 12, 2019.
       It is so ORDERED.
                                             BY THE COURT:


                                             /s/ Cynthia M. Rufe
                                             _____________________
                                             CYNTHIA M. RUFE, J.
